Title: Editorial Note on Franklin’s Accounts, 1780
From: 
To: 


Two new accounts begin during the period covered by this volume:
XXV. Account of Postage and Errands, April 1, 1780, to May 31, 1783: American Philosophical Society, 237 pages. A collection of monthly statements and bills which are all marked as having been paid by order on Ferdinand Grand. For the months under consideration in this volume the statements, in French, were submitted by the cook, Coimet. They consist mostly of postal expenses, about half of which are for mail sent by la petite poste, meaning that they originated from the district to which they are delivered. Coimet also kept track of a vast number of what he calls comistions pour paris, without explaining what kind of errands he means. They cost 1 l.t. 4 s. each. The same sum is charged for washing the cabriolet (gig), an activity that occurred three times in April and once in May.
The only other expenses indicated, all of them in May, are 1 l.t. for sawing wood for the masters, 3 l.t. for Mr. Franklin’s wigmaker (this must refer to William Temple Franklin), 1.4 l.t. to pay for a bath, and 1 l.t. for sweeping the kitchen chimney.
XXVI. Franklin’s Account with Chaumont, March 19, 1780, to December 22, 1780: Historical Society of Pennsylvania, 8 pages.
These sheets, in the hand of Jean L’Air de Lamotte, are part of Franklin and Chaumont’s efforts to reconcile their differences through the arbitration of Ferdinand Grand, and they frequently duplicate the items appearing in Account XIX (XXVIII, 3). Made up mainly of disbursements by Chaumont to fill the congressional order of supplies entrusted to Jonathan Williams, Jr., this account also contains other expenses, including Chaumont’s statement for rent due him. When this account was drawn up and signed on July 9, 1782, he proposed a figure of 20,000 l.t. for five years’ retroactive rent to Franklin and the other commissioners.
The entries that apply to this volume are a sum of 250,000 l.t. that Franklin put in the hands of Grand on March 19 and 193 l.t. 10 s. for a courier to go from Passy to Nantes.
Two accounts are here identified whose entries begin during an earlier period:

Account XXVII. Accounts of the Public Agents in Europe, 1777–1787: National Archives, 1,020 pages. A fully indexed and cross-referenced group of accounts of the American and European agents who represented the United States. These include salaries, bills of exchange drawn for supplies, foreign loans, interest accounts, payments for American prisoners, war supplies from the French royal storehouse and the arsenal at Nantes, accounts of various ships, and sundry other expences incurred by the American ministers. While containing many entries that can be found in accounts cited previously in our edition, these are the most complete records that we have found for Franklin’s official expenditures, handled through Ferdinand Grand. For the period covered by our present volume, those entries not cited elsewhere in our annotation include a payment to Bancroft on May 9 for newspapers (320 l.t., 16 s.), to Moutard for books on June 22 (470 l.t.), and 300 l.t. on May 22 for transporting prisoners from Dunkirk to Paris.
These accounts have been microfilmed (National Archives Publication M1004) but unlike most of the records from the National Archives cited in this edition, including Account XXVIII, they are not part of The Papers of the Continental Congress.
Account XXVIII. Abstracts of Ferdinand Grand’s Accounts with the United States, February 28, 1777–March 1, 1783: National Archives, 266 pages. On May 10, 1783, Ferdinand Grand told Franklin and his fellow peace commissioners that the previous month he had submitted his accounts to Superintendent of Finance Robert Morris (Library of Congress). Abstracts in English of these accounts were made in Philadelphia and are now in the National Archives, 210 pages bearing the date, “Register’s Office, May 31, 1783,” and 56 pages undated. Several sections relate to Franklin, including a seven-page abstract of Grand’s account with him (September, 1777, to August, 1781), and a separate three-page abstract of his account with him (January, 1781, to January, 1782). There are also three-page abstracts of Grand’s account with Commissioners Franklin, Deane, and Lee (March, 1777, to April 1778) and Commissioners Franklin, Lee, and Adams (April to July, 1778). Numerous sections also record payments Grand made on Franklin’s behalf.
While these accounts are more readily available than Account XXVII, they are less reliable. Translated by someone unfamiliar with the names mentioned and unskilled at reading French handwriting, misspellings abound.
We also offer a summary of entries from Franklin’s accounts which have not found a place elsewhere in our annotation but which provide insights into Franklin’s private and public life between March 1 and June 30, 1780.
Account XVI (Cash Book, XXVI, 3).
The expenses connected with Franklin’s press in Passy are, as usual, one of the prominent items. The staff (Hémery, Bieuville, Rocque, Garre—as he is now spelled—and Madelon) remain the same, at the same salary as indicated in XXXI, 3. Almost 400 l.t. were spent in March on lead and 30 l.t. on silver. On April 27, two presses were bought from Fagnion for the use of the secretary’s office, at a cost of 300 l.t. Franklin noted: “As I purpose to keep them after my Mission here is finish’d, they must be put to my private Account.” A large disbursement of 5,000 l.t. was made on May 7 for the purchase of Hémery’s foundry, as well as more lead and antimony for 373 l.t. and on the 17th Fagnion received 144 l.t. for punches and matrices.
Assistance to prisoners recurs frequently: substantial contributions to Thomas Digges and William Hodgson for that purpose are indicated in our annotation, below, as well as loans to Baron de Wulffen. A “poor Frenchman” who had served on the Boston and been long a prisoner in England received 48 l.t., and Franklin advanced a louis to Thomas Kearl, a Virginian returning to America (XXXI, 556–7).
A few sundry items were purchased: tea for 9 l.t. from the abbé Morellet, books, a pocket glass and other glass from Ciceri, and an écritoire.
Brunel the joiner was paid for his work, and Miss Chaumont was reimbursed 360 l.t. for her account, the rest to be paid by an order on banker Grand.
Account XVII (Franklin’s Private Accounts with Ferdinand Grand, XXVI, 3) records the purchase, on March 9, of one share from the Caisse d’Escompte, and the sum of 644 l.t. 2 s. on May 29 for Benjamin Bache’s schooling.
Account XXIII (William Temple Franklin’s Accounts, XXIX, 3) provides, as always, some insight into the family’s life. The chevalier O’Gorman is paid 150 l.t. on March 11 for a cask of burgundy. Cabaret the stationer and Pissot the bookseller both receive payment for their wares. The new secretary, L’Air de Lamotte, really settles into the household, since a bed is bought for him and no longer hired. An English penknife is purchased for Franklin. The various servants, Coimet the cook and Joseph Bogey (Bogay) the kitchen boy, receive their wages, while François and Arbelot are also reimbursed for their own food when they serve their masters at dinner parties. Money is advanced to Robert Drybrough (for whom see Jones’s letter of March 14) and Pomier de l’Etang (who presented a note on John Torris).
Finally, a somewhat exotic note on April 19: 240 l.t. “Advanced to M. Secleback, a Maltois to assist him in returning to his own Country, he being taken by the English in going to serve in America and confined in Prison for two Years.”
